         Case 5:16-cv-00019-HE Document 74 Filed 05/07/19 Page 1 of 4



             IN THE UNITED STATES DISTRICT COURT FOR THE
                    WESTERN DISTRICT OF OKLAHOMA
SHERRY ELLIS, et al.,                              )
                                                   )
                                                   )
                                                   )
                     Plaintiffs,                   )
                                                   )
v.                                                 )     NO. CIV-16-0019-HE
                                                   )
DANIEL HOLTZCLAW, et al.                          )
                                                   )
                                                   )
                     Defendants.                   )
                            AGREED PROTECTIVE ORDER

       PURSUANT TO APPLICATION AND FOR GOOD CAUSE this Court enters
the following Protective Order governing confidential and private material produced or to
be produced in this case.
       1. The following materials produced or to be produced during the course of this
litigation are deemed private and confidential and subject to this Order:
              a.     Redacted copies of the personnel file of any current or former City
                     employee, including Defendant Holtzclaw.
       The confidential materials described above shall remain confidential and, absent
       permission by the Court, are to be used only for purpose of preparation and
       presentation of this case for trial, settlement matters, during pre-judgement and post-
       judgement appeals, and post-judgement collection.
       2. Such private and confidential materials may only be disclosed to:
              a.     The parties;
              b.     The attorneys for the parties and the attorney’s staff;
              c.     Court staff and staff of the Court Clerk;
              d.     Any witnesses during the course of depositions or preparations for

                                              1
          Case 5:16-cv-00019-HE Document 74 Filed 05/07/19 Page 2 of 4




                       trial;
               e.      Any court reporter or videographer;
               f.      Any person who is or reasonably may be expected to be a witness in
                       this action; and,
               g.      Any person who reasonably would need to see such materials in order
                       to give testimony or information related to the case, to form opinions,
                       or to serve as a consultant with regard to issues in the action.
       3. Prior to disclosure of documents or information designated as Aconfidential@
pursuant to this Order to the parties, potential witnesses, witnesses or persons retained to
serve as consulting experts for Plaintiffs or Defendants or to any person identified above,
counsel shall show such person(s) a copy of this Order indicating that the material is to
remain confidential.
       4. The party seeking discovery shall have the right to challenge any designation of
confidentiality by negotiating in good faith with the party designating the material as
confidential and, if that fails to resolve the dispute, then by seeking an order of the Court
with respect to any documents or information designated as Aconfidential.@ The party
seeking discovery will treat all documents or information designated as Aconfidential@ in
accordance with the requirements of this Order during the pendency of such motion. The
parties agree that before seeking any relief from the Court under this paragraph they will
make a good faith effort to resolve any disputes concerning the confidential treatment of
any information.
       5. This Order shall not preclude counsel from communicating a general assessment
or analysis of the impact of the records or their contents or an assessment or analysis by
their expert witness(es) to their clients for purposes of settlement discussion or case
preparation.

                                               2
          Case 5:16-cv-00019-HE Document 74 Filed 05/07/19 Page 3 of 4




       6. Counsel for the parties or witnesses shall maintain and preserve all signed written
agreements by persons to be bound by this Protective Order.


       7. Confidential information subject to this Order that is included in documents filed
electronically shall be redacted if such redaction does not eliminate relevant information
material to the purpose of the filing. If a party proposes to file confidential information
without redaction, the party shall give notice to the party who produced the information in
sufficient time to allow that party to seek to have such filing sealed. It is the burden of the
party seeking to have the information sealed to timely file for such relief. Until and unless
the Court allows a document to be filed under seal, there is no duty to file any document
under seal. Any documents ordered to filed under seal, shall be filed in compliance with
the Court=s Electronic Filing Policies and Procedures Manual (AECF Manual@),Part
IIH(2)(a). The parties will comply with all requirements and provisions of the ECF Manual
governing the presentation and filing of redacted or partially redacted documents.
       8. Information that is confidential shall be marked ACONFIDENTIAL.@
       9. Control and distribution of the information and/or documents subject to this Order
shall be the responsibility of the attorneys of record.
       10. This Order shall remain in force throughout the pendency of this case, and any
related appeals, unless and until it is modified by this Court.
       11. Information filed of record or presented in open court shall cease to be
confidential when so filed or presented subject to the right of either party to move
separately for the subsequent sealing of such information or for its withdrawal from the
public record.
       12. The entry of this Protective Order does not constitute a determination that any
material designated as confidential is relevant, admissible and/or subject to being produced

                                              3
          Case 5:16-cv-00019-HE Document 74 Filed 05/07/19 Page 4 of 4




during discovery. Each party retains the right to make substantive objections to discovery
requests other than those based on privacy or confidentiality regarding materials subject to
this Order.
       13. This Order shall not affect or limit the presentation of evidence, including
materials marked as confidential, during the trial of this action.
       14. At the conclusion of the litigation, which includes completion of all appeals or
the expiration of time for appeals, all witnesses and parties in possession of confidential
documents to the attorney(s) from who they received document(s) within thirty (30) days.
       15. Counsel shall destroy or return to the producing party at the producing party=s
option, any and all copies of any confidential information obtained during this litigation
within thirty (30) days of the final resolution of this action.
       IT IS SO ORDERED.
       Dated this 7th day of May, 2019.




                                               4
